               Case 4:20-cv-40139 Document 1 Filed 11/11/20 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MASSACHSETTS




 ERIC J. OSTROFF,

              Plaintiff,                              Civil Action No. ________________

 v.
                                                      JURY TRIAL DEMANDED
 SP PROCESSING, LLC., US DOC ASSIST,
 LLC., AND SUREN PRASAD,

              Defendants.




                                             COMPLAINT


        Plaintiff, Eric J. Ostroff (“Ostroff”), by and through his attorney, Thomas Faiella, Esquire,

allege as follows:

      1. This is an action brought for violations of the federal Fair Debt Collection Practices Act as

codified in 15 U.S.C. §1692 et al. and violations of Massachusetts General Laws, Chapter 93 § 49.

                                        VENUE AND JURISDICTION

      2. This action is brought pursuant to the FDCPA. Subject matter jurisdiction is conferred

upon this Court by 15 U.S.C. §1692, 28 U.S.C. §§1331 and 1337, as the action arises under the

laws of the United States and supplemental jurisdiction exists of the state law claims pursuant to

28 U.S.C. § 1367. Declaratory relief is available pursuant to 28 U.S.C. §§ 2201 and 2202.
             Case 4:20-cv-40139 Document 1 Filed 11/11/20 Page 2 of 8




   3. Venue is proper in this district because Defendant transacts business here and the conduct

complained of occurred here.

                                            PARTIES

   4. Plaintiff is an adult male and resident of Worcester, Massachusetts.

   5. Plaintiff is a natural “person” as defined by 47 U.S.C. §153(39).

   6. Defendant, SP Processing, LLC, according to the Arizona Secretary of State registry, is an

active Arizona Domestic LLC, operating as a collection agency, with an address listed at 3507 N.

Central Avenue, Us Doc Assist, LLC, Suite 403, Phoenix, Arizona.

   7. Defendant, Us Doc Assist, LLC, according to the Arizona Secretary of State registry, is an

active Arizona Domestic LLC, upon information and belief, is the parent company of Defendant

SP Processing, LLC, and operating as the “registered agent” and manager for at least 40 different

domestic Arizona companies, each of which lists its address c/o Us Doc Assist, LLC, at 3507 N.

Central Avenue, Suite 403, Phoenix, Arizona.

   8. Defendant, Suren Prasad is the principal member of both corporate defendants and lists his

address as 23227 Reed Way, Hayward, California. Upon information and belief, Defendant Suren

Prasad is the principal member of all the companies under Us Doc Assist, LLC’s umbrella of

related ventures.

   9. Upon information and belief, Defendants do not maintain any offices in Massachusetts.

   10. Defendants are all “persons” as defined by 47 U.S.C. §153(39).

   11. Defendants regularly uses the mail and telephone systems in conducting their business.
              Case 4:20-cv-40139 Document 1 Filed 11/11/20 Page 3 of 8




    12. Upon information and belief, Defendants’ principal business purpose is the collection of

debts, Defendants regularly engage in aggressive debt collection practices on a nationwide basis

in the recovery of alleged overdue consumer payment obligations alleged to be due to another.

    13. Defendants are “Debt Collectors” as defined by 15 U.S.C. §1692a(6).

    14. Defendants acted through their agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, representatives and insurers at all times relevant

to the instant action.

                                            FACTUAL ALLEGATIONS

    15. Plaintiff reserves the right to amend the Complaint should pertinent facts become known

at a later time.

    16. Plaintiff is an unsophisticated consumer.

    17. The instant action arises out of Defendants’ attempts to collect upon an undescribed

outstanding consumer debt obligation allegedly owed by Plaintiff.

    18. On or about October 8, 2020, Defendant, SP Processing, LLC, issued a text message to

Plaintiff’s cellphone, identifying themselves as SPS and stating they were contacting Plaintiff

“with information regarding a package delivered to Eric J. Ostroff, have we reached the right

number?”

    19. At that time, the only package Plaintiff had received was an unrelated UPS letter.

    20. Upon calling the number associated with the text, the person answering the phone stated

the sender was SP Processing and identified the company as a debt collection and information

company.

    21. Plaintiff was able to confirm both he and members of his family had received mysterious

text messages from this same company.
             Case 4:20-cv-40139 Document 1 Filed 11/11/20 Page 4 of 8




   22. The text messages sent to Plaintiff’s family members all were attempts to gather

information about Plaintiff.

   23. In fact, one message sent by Defendant, SP Processing, LLC to Plaintiff’s brother claimed

to be of such an urgent nature, they needed to be contacted immediately.

   24. Plaintiff has received several additional text from different numbers, all describing the

same ruse as to necessary information required for a package.

   25. Some of the numbers sending the texts are from states other than Arizona, such as Rhode

Island or Connecticut.

   26. After diligently investigating this matter, it was discovered Defendant, SP Processing,

LLC, is a debt collecting agency, which uses robocalling to get a debtor to contact them or to

harass non-debtors to give them current information about a debtor.

   27. Upon information and belief, further inquiry indicated Defendant, SP Processing, LLC,

will not cease the robocalling even after a consumer requests they stop calling.

   28. Research into the phone numbers sending the text messages, showed all the calls were

eventually connected to a company where Defendant Us Doc Assist, LLC is listed as the registered

agent.

   29. All companies where Defendant Us Doc Assist, LLC is listed as the registered agent for

the company, are registered and licensed as having the exact same physical address, including suite

number, as defendant Us Doc Assist, LLC.

   30. Defendant Suren Prasad is the managing member of each of the Us Doc Assist, LLC

entities, including Defendants SP Processing, LLC and Us Doc Assist, LLC and upon information

and belief, formed each entity as an alter ego for himself.
              Case 4:20-cv-40139 Document 1 Filed 11/11/20 Page 5 of 8




    31. Upon information and belief, the alleged debts Defendants attempt to collect are incurred

for personal, family or household purposes. These would include medical, credit card and other

types of consumer debts.

    32. Upon information and belief, Defendants’ actions are part of a scheme to hide their illegal

activities in their relentless pursuit in trying to collect a debt or to obtain personal information

about Plaintiff.

    33. Defendants’ actions, regardless of intent, were abusive, harassing, deceptive, unfair,

misleading, harmful and inappropriate.

    34. Plaintiff has suffered concrete harm as a result of Defendants’ actions including, but not

limited to, undue stress, confusion and aggravation.

    35. Defendants’ abusive, harassing, misleading and deceptive conduct materially impacted and

shaped Plaintiff’s reactions and course of conduct in response to Defendants’ collection efforts.

    36. Plaintiff has suffered actual financial loss, including expending costs and assets in dealing

with Defendants’ conduct.

    37. Plaintiff has further been unnecessarily confused and concerned given Defendants’

violations of law, and have further suffered a violation of their state and federally protected

substantive interests as a result of Defendants’ conduct.

    38. Because of the connectivity of the Defendants and the overt scheme to shield each other

from any liability for the activities, the Defendants are joint and severally liable for all damages

incurred by Plaintiff.

                                          COUNT I – FDCPA

    39. Plaintiff repeats and realleges paragraphs 1 through 37 as though fully set forth herein.

    40. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.
             Case 4:20-cv-40139 Document 1 Filed 11/11/20 Page 6 of 8




   41. Defendants are each a “debt collector” as defined by §1692a(6) of the FDCPA, because

they regularly use the mail and/or the telephone to collect, or attempt to collect, delinquent

accounts, including consumer accounts and regularly collect or attempt to collect, directly or

indirectly, debts owed or due or asserted to be owed or due another.

   42. Defendants, as part of their regular business, engage in the collection or attempt to collect,

directly or indirectly, defaulted debts owed or due or asserted to be owed or due to others, and debt

collection is a primary aspect of their business.

   43. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a

transaction due or asserted to be owed or due to another for personal, family, or household

purposes.

   44. The process used by the Defendants in their relentless sending of deceptive text messages

to Plaintiff and members of Plaintiff’s family is a prohibited, harassing, false and misleading,

deceptive and unfair practice in violation of 15 U.S.C. §§ 1692b(1) and (3), 1692d(6),

1692e(10),(11) and (14), 1692f(1) and §1692g.

   45. As a result of Defendants’ violations of the FDCPA, Plaintiff is entitled to actual and

statutory damages pursuant to 15 U.S.C. § 1692k(a)(1), 2(A), and in amount to be determined at

trial by jury: and reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1692k(a)(3) from

each Defendant.

                                         COUNT II – CHAPTER 93 § 49

   46. Part I, Title XV, Chapter 93, Section 49 of the Massachusetts General Laws prohibit any

creditor or assignee of a creditor, from using unfair, deceptive or any unreasonable manner to

collect a debt from a natural person present or residing in Massachusetts, who has incurred a debt

primarily for personal, family or household purposes.
             Case 4:20-cv-40139 Document 1 Filed 11/11/20 Page 7 of 8




   47. The process used by the Defendants in their relentless sending of deceptive text messages

to Plaintiff and members of Plaintiff’s family is a prohibited, harassing, false and misleading,

deceptive and unfair practice in violation of M.L.G. c. 93A.

   48. All of Defendants’ unfair and deceptive practices were willful and knowing within the

meaning of M.L.G. c. 93A.

                       COUNT III – DECLARATORY AND EQUITABLE RELIEF

   49. Defendants regularly engage in willful and knowing illegal, deceptive and unfair practices

against consumers who are residents of Massachusetts.

                                       RELIEF REQUESTED

WHEREFORE, Plaintiff respectfully requests this Court enter judgment in favor of Plaintiff and

against Defendants for:

   (1)         Statutory damages;

   (2)         Actual damages equal to any pecuniary loses of Plaintiff;

   (3)         Treble damages for violations of M.G.L. c. 93A;

   (4)         Attorneys’ fees, litigation expenses and costs of suit;

   (5)         Compensatory, nominal and punitive damages;

   (6)         A declaration Defendants may not engage in illegal, deceptive and unfair debt

collection tactics and practices as outlined by the FDCPA and Massachusetts Law;

   (7)         An injunction prohibiting Defendants from engaging in such collection tactics;

   (8)         Such other and further relief as appropriate.



                                    TRIAL BY JURY IS DEMANDED
           Case 4:20-cv-40139 Document 1 Filed 11/11/20 Page 8 of 8




Dated: November 11, 2020            Respectfully submitted,

                                    s/ Thomas Faiella____ (Lead Attorney)
                                    Thomas Faiella, Esq. Mass. BBO #686305
                                    Recovery Law Group
                                    90 Canal Street, 4th Floor
                                    Boston, MA 02114
                                    (603)724-0322
                                    tfaiella@recoverylawgroup.com

                                    Recovery Law Group, APC
                                    6167 Bristol Parkway, Suite 200
                                    Culver City, CA 90230-6649
                                    (310) 997-0471 (phone)
                                    (866) 286-8433 (fax)
                                    pmulcahy@recoverylawgroup.com
